UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 VERITEQ CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: November 26, 2014 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of VeriTeQ Corporation, which will be held on Thursday, December 18, 2014, at 9:00 a.m., Eastern Time, at the Company’s headquarters located at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445. The enclosed notice of meeting provides detailed information regarding each business proposal to be voted on at the meeting. These proposals and the vote the Board of Directors recommends are: Recommended Proposal Vote 1. Election of two directors to hold office until the 2017 annual meeting of stockholders and until their successors have been duly elected and qualified; FOR 2. Approval and adoption of an amendment to our Amended and Restated Certificate of Incorporation to increase the total number of authorized shares of the Company’s common stock from 500 million shares to 10 billion shares; FOR 3. Approval and adoption of an amendment to our Amended and Restated Certificate of Incorporation to reduce the par value of the Company’s common stock from $0.01 per share to $0.00001 per share; FOR 4. Approval of granting discretionary authority to the Board of Directors, for a period of twelve months after the date the Company’s stockholders approve this proposal, to approve a reverse stock split in a ratio not to exceed 1-for-1000, or to determine not to proceed with the reverse stock split; FOR 5. Approval of an amendment to the VeriTeQ Corporation 2014 Stock Incentive Plan to increase the number of authorized shares of common stock issuable under the plan from 50 million shares to 500 million shares; FOR 6. To hold an advisory vote to approve the Company’s compensation to its named executive officers; FOR 7. To hold an advisory vote related to the frequency of future stockholder advisory votes to approve the Company’s compensation to its named executive officers; FOR 8. Ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014; and FOR 9. To transact such other business as may properly come before the annual meeting or at any adjournment thereof. A formal notice of annual meeting, form of proxy, a proxy statement containing information about the matters to be acted on at the annual meeting and the 2013 Annual Report to Stockholders (the “2013 Annual Report”)follow this letter. If you plan to attend the annual meeting, you will need an admission card to enter the annual meeting. If your shares are registered in your name, you are a stockholder of record. Your admission card is attached to your proxy card, and you will need to bring it with you to the annual meeting. If your shares are in the name of your broker or bank, your shares are held in street name. Ask your broker or bank for an admission card in the form of a legal proxy to bring with you to the annual meeting. If you do not receive the legal proxy in time, bring your brokerage statement with you to the annual meeting so that we can verify your ownership of our stock on the record date and admit you to the annual meeting. However, you will not be able to vote your shares at the annual meeting without a legal proxy. Your vote is important regardless of the number of shares you own. We encourage you to vote by proxy so that your shares will be represented and voted at the annual meeting even if you cannot attend. All stockholders can vote by written proxy card. Many stockholders also can vote by proxy via a touch-tone telephone from the U.S. and Canada, using the toll-free number on your proxy card, or via the Internet using the instructions on your proxy card. In addition, stockholders may vote in person at the annual meeting as described above. Sincerely, /s/ Scott R. Silverman SCOTT R. SILVERMAN Chairman and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO THE STOCKHOLDERS OF VERITEQ CORPORATION: Notice is hereby given that the 2014 annual meeting of stockholders of VeriTeQ Corporation, a Delaware corporation, or the Company, whose headquarters are located in 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445, will be held at 220 Congress Park Drive, Suite 200, Delray Beach, Florida, 33445 on Thursday, December 18, 2014, at 9:00 a.m., Eastern Time, for the following purposes: 1. To elect two directors to hold office until the 2017 annual meeting of stockholders and until their successors have been duly elected and qualified); 2. To approve and adopt an amendment to our Amended and Restated Certificate of Incorporation to increase the total number of authorized shares of the Company’s common stock from 500 million shares to 10 billion shares; 3. To approve and adopt an amendment to our Amended and Restated Certificate of Incorporation to reduce the par value of the Company’s common stock from $0.01 per share to $0.00001 per share; 4. To approve the granting of discretionary authority to the Board of Directors, for a period of twelve months after the date the Company’s stockholders approve this proposal, to approve a reverse stock split in a ratio not to exceed 1-for-1000, or to determine not to proceed with the reverse stock split; 5. To approve an amendment to the VeriTeQ Corporation 2014Stock Incentive Plan to increase the number of authorized shares of common stock issuable under the plan from 50 million sharesto 500 million shares; 6. To hold an advisory vote to approve the Company’s compensation to its named executive officers; 7. To hold an advisory vote related to the frequency of future stockholder advisory votes to approve the Company’s compensation to its named executive officers; 8. To ratify the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014; and 9. To transact such other business as may properly come before the annual meeting or at any adjournment thereof. The Board of Directors has fixed the close of business on November 10, 2014 as the record date for the determination of stockholders entitled to receive notice of the annual meeting and vote, or exercise voting rights through a voting trust, as the case may be, at the annual meeting and any adjournments or postponements of the annual meeting. The ability to have your vote counted at the meeting is an important stockholder right. Your vote is important regardless of the number of shares you own. We encourage you to vote by proxy so that your shares will be represented and voted at the annual meeting even if you cannot attend. All stockholders can vote by written proxy card. Many stockholders also can vote by proxy via a touch-tone telephone from the U.S. and Canada, using the toll-free number on your proxy card, or via the Internet using the instructions on your proxy card. In addition, stockholders may vote in person at the annual meeting as described above. By Order of the Board of Directors, /s/ Scott R. Silverman SCOTT R. SILVERMAN Chairman and Chief Executive Officer Delray Beach, Florida November 26, 2014 TABLE OF CONTENTS Page Voting and Revocability of Proxies 1 Stockholder Proposals for the 2015 Annual Meeting of Stockholders 3 Series D Convertible Preferred Stock 3 Security Ownership of Certain Beneficial Owners and Management 3 Financial Statements 4 Other Business 4 Exchange Agreement 4 Proposal 1. Election of Directors 5 Board of Directors 5 Corporate Goverance and Committees 7 Certain Relationships and Related Transactions and Director Independence 11 Executive Officers 14 Executive Officers Compensation 15 Proposal 2. Approval and adoption of an amendment to our Amended and Restated Certificate of Incorporation to increase the total number of authorized shares of the Company’s common stock from 500 million shares to 10 billion 24 Proposal 3. Approval and adoption of an amendment to our Amended and Restated Certificate of Incorporation to reduce the par value of the Company’s common stock from $0.01 per share to $0.00001 per share 26 Proposal 4. Approval of the granting of discretionary authority to the Board of Directors, for a period of twelve months after the date the Company’s stockholders approve this proposal, to approve a reverse stock split in a ratio not to exceed 1-for-1000, or to determine not to proceed with the reverse stock 27 Proposal 5. Approval of an amendment to the VeriTeQ Corporation 2014 Stock Incentive Plan to increase the number of authorized shares of common stock issuable under the plan from 50 million shares to 500 million shares 33 Proposal 6. Advisory vote to approve the compensation to the Company’s named executive officers 39 Proposal 7. Advisory vote related to the frequency of future stockholder advisory votes to approve the Company’s compensation to its named executive officers 41 Proposal 8 Ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014 42 Other Matters 44 Annex A 45 Annex B 49 Annex C 52 Annex D 54 Annex E 57 Form of Proxy 72 VeriTeQ Corporation 220 Congress Park Drive, Suite 200, Delray Beach Florida 33445 PROXY STATEMENT FOR THE 2 TO BE HELD ON DECEMBER 18 , 2014 The Board of Directors of VeriTeQ Corporation, a Delaware corporation (the “Company,” “we,” “our,” or “us”), whose principal executive office is located at 220 Congress Park Drive, Suite 200, Delray Beach 33445, furnishes you with this proxy statement to solicit proxies on its behalf to be voted at the 2014 annual meeting of stockholders (“annual meeting”). The annual meeting will be held at the Company’s headquarters located at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445, on Thursday, December 18, 2014, at 9:00 a.m., Eastern Time, subject to adjournment or postponement thereof. The proxies also may be voted at any adjournments or postponements of the annual meeting. This proxy statement and the accompanying form of proxy, together with our 2013 Annual Report to Stockholders, are being mailed to stockholders on or about November 26, 2014. VOTING AND REVOCABILITY OF PROXIES Record Date and Share Ownership Owners of record of shares of our common stock (and preferred stock, voting on an as-converted basis) at the close of business on November 10, 2014 will be entitled to vote at the annual meeting or adjournments or postponements thereof. Each owner of record of our common stock on November 10, 2014 is entitled to one vote for each share of common stock so held. As of the close of business on November 10, 2014, there were 217,858,803 shares of common stock and 760,743,802 shares issuable upon the conversion of the Company’s newly designated Series D Convertible Preferred Stock, par value $0.01 per share (the “Series D Preferred Stock”) outstanding and entitled to vote at the annual meeting (all such shares outstanding as of the record date being referred to herein as the “shares” and all holders thereof being referred to as our “stockholders”). A majority of the shares must be present, in person or by proxy, to conduct business at the annual meeting. We will make available a list of holders of record of our common stock as of the close of business on November 10, 2014 for inspection during normal business hours at our offices, 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445, for ten business days prior to the annual meeting. This list will also be available at the annual meeting. For information regarding security ownership by management and by the beneficial owners of more than 5% of our common stock, see “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Voting Shares All properly executed written proxies and all properly completed proxies voted by telephone or via the Internet and delivered pursuant to this solicitation (and not revoked later) will be voted at the annual meeting in accordance with the instructions of the stockholder. Below is a list of the different votes stockholders may cast at the annual meeting pursuant to this solicitation. In voting on the election of two directors, stockholders may vote in one of the following ways: 1. in favor of a nominee, or 2. withhold vote as to a nominee. 1 In voting on (i)the increase in the number of authorized shares of the Company’s common stock; (ii) the decrease in par value of the Company’s common stock; (iii) the granting of discretionary authority to our Board of Directors to effect a reverse stock split or to determine not to proceed with a reverse stock split; (iv) the increase in the number of authorized shares of common stock under the VeriTeQ Corporation 2014 Stock Incentive Plan; (v) the advisory vote to approve the Company’s compensation to its named executive officers; (vi) the advisory vote to approve the frequency of future advisory votes to approve the Company’s compensation to its named executive officers; and (vii)the ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014, stockholders may vote in one of the following ways: 1. in favor of the proposal, 2. against the proposal, or 3. abstain from voting on the proposal. Stockholders should specify their choice for each matter on the proxy. Instead of submitting a signed proxy card, stockholders may submit their proxies by telephone or through the Internet using the control number and instructions on the proxy card. The telephone and Internet voting procedures are designed to authenticate stockholders’ identities, to allow stockholders to vote their shares and to confirm that their instructions have been properly recorded. Specific instructions to be followed by stockholders interested in voting via the telephone or the Internet are set forth on the proxy card. Telephone and Internet proxies must be used in compliance with, and will be subject to, the information and terms contained on the proxy card. These procedures may not be available to stockholders who hold their shares through a broker, nominee, fiduciary or other custodian. If no specific instructions are given, proxies which are signed and returned will be voted FOR the election of directors as set forth herein, FOR the increase in the number of authorized shares of the Company’s common stock, FOR the decrease in the par value of the Company’s common stock, FOR granting of discretionary authority to our Board of Directors to effect a reverse stock split or to determine not to proceed with a reverse stock split, FOR the approval of an increase in the number of authorized shares of common stock under the VeriTeQ Corporation 2014 Stock Incentive Plan, FOR the advisory vote to approve the Company’s compensation to its named executive officers; FOR the advisory vote to approve the frequency of future advisory votes to approve the Company’s compensation to its named executive officers and FOR the ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014. In addition, if other matters properly come before the annual meeting, the persons named in the proxy will vote in accordance with their best judgment with respect to such matters. Revocability A stockholder submitting a proxy has the power to revoke it at any time prior to its exercise by voting in person at the annual meeting, by giving our proxy tabulator written notice bearing a later date than the proxy or by giving a later dated proxy. Any written notice revoking a proxy should be sent to our proxy tabulator: Broadridge Financial Solutions, 51 Mercedes Way, Edgewood, NY 11717. Quorum A quorum must be present at the annual meeting in order to conduct business. According to our bylaws, the holders of a majority of the outstanding shares entitled to vote at the annual meeting, represented in person or by proxy, constitute a quorum. If you have returned valid proxy instructions or attend the annual meeting in person, your shares will be counted for the purpose of determining whether there is a quorum, even if you wish to abstain from voting on some or all matters introduced at the annual meeting. Abstentions and “broker non-votes” (shares held by a broker, bank or other nominee that does not have authority, either express or discretionary, to vote on a particular matter) are counted for determining whether there is a quorum. If a quorum is not present, the annual meeting may be adjourned from time to time until a quorum is present. Required Vote A plurality of the votes represented by shares of both common stock and ofSeries D Preferred Stock voting on an as converted to commonstock basisis required for the election of the two directors. This means that the director nominee with the most votes for a particular slot is elected for that slot. Only votes “for” or “withheld” affect the outcome. Abstentions are not counted for purposes of the election of directors. Approval of (i) the increase in the number of authorized shares of the Company’s common stock, (ii) the decrease in the par value of the Company’s common stock and (iii) granting of discretionary authority to our Board of Directors to effect a reverse stock split or to determine not to proceed with a reverse stock split, will require the affirmative vote of a majority of the outstanding shares of our common stock, including shares of Series D Preferred Stock voting on an as converted to common stock basis. For each of these proposals, an abstention will have the effect of a vote against such proposal and absent instructions from you, brokers may have authority to vote your shares in favor of these proposals. 2 Approval of (i) the increase in the number of authorized shares of the Company’s common stock under the VeriTeQ Corporation 2014 Stock Incentive Plan (ii) the advisory vote to approve the Company’s compensation to its named executive officers and (iii) the advisory vote to approve the frequency of future advisory votes to approve the Company’s compensation to its named executive officers will require the affirmative vote of a majority of the shares of our common stock represented on these proposals, including shares of Series D Preferred Stock voting on an as converted to common stock basis,either in person or by proxy, assuming a quorum is present. Foreach of theseproposals an abstention will have the effect of a vote against such proposal and broker non-votes will have no effect on the outcome of the vote foreach of theseproposals. Approval of the ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December 31, 2014 will require the affirmative vote of a majority of the outstanding shares of our common stock represented at the annual meeting, including shares of Series D Preferred Stock voting on an as converted to common stock basis,either in person or by proxy, assuming a quorum is present. For this proposal, an abstention will have the effect of a vote against such proposal and, absent instructions from you, brokers may have authority to vote your shares in favor of this proposal. Expenses of Solicitation The expense of solicitation of proxies, estimated at $5,000, will be borne by us. We have not retained a proxy solicitor to solicit proxies; however, we may choose to do so prior to the annual meeting. Proxies may also be solicited by certain of our directors, officers and other employees, without additional compensation, personally or by written communication, telephone or other electronic means. We are required to request brokers and nominees who hold stock in their name to furnish our proxy material to beneficial owners of the stock and will reimburse such brokers and nominees for their reasonable out-of-pocket expenses in so doing. STOCKHOLDER PROPOSALS FOR THE 201 5 ANNUAL MEETING OF STOCKHOLDERS Pursuant to the applicable rules under the Exchange Act, some stockholder proposals may be eligible for inclusion in our 2015 proxy statement. Proposals by stockholders intended to be included in our 2015 proxy statement must comply with all applicable requirements of Rule14a-8 promulgated under the Exchange Act and must be submitted in writing to our Secretary no later than July 29, 2015. Stockholders interested in submitting such a proposal are advised to contact knowledgeable counsel with regard to the detailed requirements of such securities rules and to review applicable provisions in our bylaws. Stockholder proposals to be presented at our 2015 annual meeting (but not intended to be included in our 2015 proxy statement) must be submitted in writing to our Secretary no earlier than September 19, 2015, but no later than October 19, 2015, in accordance with our bylaws. Otherwise, the proxies named by our Board of Directors may exercise discretionary voting authority with respect to the stockholder proposal, without any discussion of the proposal in our proxy materials. SERIES D CONVERTIBLE PREFERRED STOCK Effective October 31, 2014, the Company entered into agreements with Scott Silverman, the Company’s chief executive officer, and Randolph Geissler, the Company’s president, whereby Messrs. Silverman and Geissler agreed to convert amounts owed to them by the Company into shares of the Company’s Series D Preferred Stock. The amounts owed to Mr. Silverman aggregating to $1.4 million have been converted into 1,400 shares of the Series D Preferred Stock and the amounts owed to Mr. Geissler aggregating to $441,000 have been converted into 441 shares of the Series D Preferred Stock. The Series D Preferred Stock issued under these agreements will vest on January 1, 2017. If Mr. Silverman or Mr. Geissler separate from the Company because of a termination for cause or by resigning without good reason, as defined under the terms of their respective employment agreements, then they shall forfeit the shares of Series D Preferred Stock acquired under these agreements. The Series D Preferred Stock will automatically vest upon a change of control event as defined in the agreements. Absent a change of control or certain other transformational events, the Series D Preferred Stock will become convertible on January 2, 2017 (immediately after it vests) into shares of the Company’s common stock at a conversion price per share equal to the lesser of the average closing price of the Company’s common stock for the five trading days prior to the date of conversion or $0.0031, which was the closing price of the Company’s common stock on October 31, 2014. The Series D Preferred Stock is entitled to vote along with shares of common stock. The Series D Preferred Stock does not contain “super-voting” provisions; the number of votes Messrs. Silverman and Geissler are able to cast is equal to the number of common shares that the Series D Preferred Stock would convert into if it could be converted on the date of issuance. Based on the average of the closing price of the Company’s common stock for the five trading days up to and including November 10, 2014, which was 0.00242, the Series D Preferred Stock issued under the agreements with Mr. Silverman and Mr. Geissler is convertible into 578,512,397 shares and 182,231,405 shares of the Company’s common stock, respectively, subject to adjustment for stock splits or stock combinations. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information known to us regarding the beneficial ownership of our Series D Preferred Stock and common stock (including shares of common stock issuable upon conversion of the Series D Preferred Stock, which is more fully discussed above and in notes 1 and 2 to the table below). At November 10, 2014, our Series D Preferred Stock was convertible into 760,743,802 shares of common stock and we had 217,858,803 shares of common stock issued and outstanding. These are our only outstanding classes of voting securities as of November 10, 2014. Beneficial ownership is determined in accordance with the rules and regulations of the SEC and includes voting and investment power with respect to the securities. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, shares of common stock subject to convertible promissory notes, options and warrants held by that person that are currently convertible or exercisable or convertible or exercisable within 60 days of November 10, 2014 are deemed outstanding, (subject to limitations on the percentage ownership of the Company’s common stock contained in certain of the Company’s outstanding convertible promissory notes and warrants). Such shares, however, are not deemed outstanding for purposes of computing the percentage ownership of any other person. The following table presents the beneficial ownership information as of November 10, 2014 by: ● each of our directors; ● each of our named executive officers; ● all of our executive officers and directors as a group; and ● each person, or group of affiliated persons, known to us to be the beneficial owner of more than 5% of our outstanding shares of common stock. 3 Series D Convertible Preferred Stock Common Stock Number of Shares Beneficially Owned (1) % of Shares Beneficially Owned (1) Number of Shares Beneficially Owned (2)(3) % of Shares Beneficially Owned (2)(3) Five Percent Stockholders: Scott R. Silverman 76 % % Randolph K. Geissler 24 % 8% Corbin Properties LLC % (4) Executive Officers and Directors (5): Scott R. Silverman 76 % % Barry M. Edelstein * % Daniel E. Penni * % Ned L. Siegel * % Shawn A. Wooden * % Michael E. Krawitz * % Randolph K. Geissler 24 % % Marc S. Gelberg Directors and executive officers as a group (8 persons) % % * Less than 1% (1) Absent a change of control or certain other transformational events, the Series D Preferred Stock will become convertible on January 2, 2017 (immediately after it vests) into shares of the Company’s common stock at a conversion price per share equal to the lesser of the average closing price of the Company’s common stock for the five trading days prior to the date of conversion or $0.0031, which was the closing price of the Company’s common stock on October 31, 2014. The Series D Preferred Stock is entitled to vote along with shares of common stock. The Series D Preferred Stock does not contain “super-voting” provisions; the number of votes the holder is able to cast is equal to the number of common shares that the Series D Preferred Stock would convert into if it could be converted on the date of issuance. Based on the average closing price of the Company’s common stock for the five trading days prior to and including November 10, 2014, which was 0.00242, the Series D Preferred Stock held by Mr. Silverman is convertible into 578,512,397 shares of common stock and the Series D Preferred Stock held by Mr. Geissler is convertible into 182,231,405 shares of the Company’s common stock, subject to adjustment for stock splits or stock combinations. (2) Based on 217,858,803 shares of our common stock issued and outstanding on November 10, 2014 and 760,743,802 shares of our common stock underlying the Series D Preferred Stock. Our chief executive officer, Mr. Silverman, and our president, Mr. Geissler, have voting rights for the Series D Preferred Stock along with their shares of the Company’s common stock. Accordingly, Messrs. Silverman and Geissler are deemed to beneficially own the shares of common stock into which the Series D Convertible Preferred Stock is convertible. (3) This table includes presently exercisable stock warrants and stock options and options that are exercisable within sixty days of November 10, 2014, in accordance with Rule 13d-3(d) under the Exchange Act. The following directors and executive officers hold the number of exercisable warrants and options to purchase the number of shares set forth following their respective names: Scott Silverman — 767,647; Barry Edelstein — 69,124; Daniel Penni — 5,156; Ned Siegel — 38,167; Shawn Wooden 38,167; Randolph Geissler — 596,352; Michael Krawitz — 76,334; Marc Gelberg — none; and all current directors and officers as a group — 1,590,947. (4) Corbin Properties LLC’s business address is 70 East 10th Street, Suite 12T, New York, NY 10003. Represents shares issuable in connection with an outstanding promissory note, which contains a variable conversion price formula. (5) All of these individuals share the same business address: 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445. FINANCIAL STATEMENTS Our consolidated financial statements for the year ended December31, 2013 are included in our 2013 annual report to stockholders, a copy of which is being mailed with this proxy statement. The annual report does not form any part of the material for the solicitation of proxies. OTHER BUSINESS At the date hereof, there are no other matters which our Board of Directors intends to present or has reason to believe others will present at the annual meeting. If other matters come before the annual meeting, the persons named in the accompanying form of proxy will vote in accordance with their best judgment with respect to such matters. EXCHANGE AGREEMENT On June 24, 2013, VeriTeQ Acquisition Corporation (“VAC”) and its stockholders entered into a share exchange agreement, or the Exchange Agreement, with the Company and the closing of the transaction, or the VeriTeQ Transaction, took place on July 8, 2013. Pursuant to the terms of the Exchange Agreement, VAC’s stockholders exchanged all of their issued and outstanding shares of common stock for shares of the Company’s preferred stock, which were converted into the Company’s common stock automatically upon the effectiveness of a 1-for-30 reverse stock split that became effective on October 18, 2013. In addition, all outstanding VAC stock options and warrants to purchase shares of VAC’s common stock, whether or not exercisable or vested, converted into options and warrants to acquire shares of the Company’s common stock. As a result of the VeriTeQ Transaction, VAC became a wholly-owned subsidiary of the Company. VAC was the accounting acquirer and as a result VAC’s operating results became the historical operating results of the Company. 4 PROPOSAL 1 ELECTION OF DIRECTORS Board of Directors Our Board of Directors consists of five directors that are divided into three classes. A class of directors is elected each year to serve for a three-year term and until the directors’ successors are duly elected and qualified, which has been our practice since 1998. The stockholders elect approximately one-third of the members of the Board of Directors annually. Directors may be removed only for cause. Any director appointed by our Board of Directors to fill a vacancy on the board serves the balance of the unexpired term of the class of directors in which the vacancy occurred. The term of Daniel E. Penni and Barry M. Edelstein were set to expire at the 2013 annual meeting of stockholders and during 2013 they were reappointed by a majority of our stockholders to hold office until the 2016 annual meeting of stockholders. The term of Ambassador Ned L. Siegel and Shawn A. Wooden expire at the 2014 annual meeting of stockholders, and the term of Mr. Silverman will expire at the 2015 annual meeting of stockholders. Ambassador Siegel and Mr. Wooden have indicated a willingness to serve if elected. Ambassador Siegel and Mr. Wooden have been nominated to stand for reelection at the annual meeting to hold office until the 2017 annual meeting of stockholders and until their successors have been duly elected and qualified. Proxies may not be voted for a greater number of persons than the director nominees. Cumulative voting does not apply in the election of directors. Unless otherwise indicated, the shares represented by this proxy will be voted for the director nominees. Should a nominee become unable to serve for any reason, or for good cause will not serve, our Board of Directors may, unless the Board of Directors by resolution provides for a lesser number of directors, designate a substitute nominee, in which event the persons named in the enclosed proxy will vote proxies that would otherwise be voted for all named nominees for the election of such substitute nominee or nominees. Recommendation of our Board of Directors Our Board of Directors recommends a vote FOR Ned L. Siegel and Shawn A. Wooden to hold office until the 201 7 annual meeting of stockholders and until their successors have been duly elected and qualified. Biographical and other information concerning our directors and the director nominees for election at the annual meeting is set forth below. Name Age Board Committees Director Since Scott R. Silverman 50 None July 2013 Barry M. Edelstein 51 Audit and Governance Committee Chairman, Compensation Committee and Nominating Committee July 2013 Daniel E. Penni 67 None March 1995 Ned. L. Siegel 63 None June 2014 Shawn A. Wooden 41 Compensation Committee Chairman, Audit and Governance Committee and Nominating Committee July 2013 Director Nominees for Elec tion to Term Expiring 2017 Ambassador Ned L. Siegel : Ambassador Siegel, age 63, has served as President of The Siegel Group, Inc. a real estate development, management services and consulting company since September 1977. From October 2007 until January 2009, he served as the United States Ambassador to the commonwealth of The Bahamas. He received a Bachelor ofArts degree in Political Sciencefrom the University of Connecticut in 1973 and JD from the Dickinson School of Law in 1976. Ambassador Siegel also serves on the Board of Directors of PositiveID Corporation, HealthWarehouse.com, Inc. and Medbox, Inc. 5 Shawn A. Wooden : Mr. Wooden, age 41, runs Wooden Wealth Strategies, a full-service financial services and investment boutique firm. He earned his bachelor of science from the University of Notre Dame in Computer Science. After graduation, he began a nine year career in the National Football League, where he played for the Miami Dolphins and the Chicago Bears. After retiring in 2005, Mr. Wooden transitioned into the financial services industry where he has earned the Financial Industry Regulation Authority (FINRA) Series 6, 7, 63, and 65 licenses, as well as the Life Underwriter Training Council Fellow (LUTCF) professional designation. Mr. Wooden also earned a Certificate for Retirement Planning from the Wharton School of Business in Pennsylvania. Ambassador Siegel and Mr. Wooden were nominated for election to our Board of Directors because of their specific experience and proven expertise in the industry, their past and continuing contributions to the Company, and their general expertise and perspective on business and industry that benefit the Company. Additionally, Ambassador Siegel's managerial experience and contacts with government agencies and Mr. Wooden’s specific experience in the financial services industry, including his FINRA credentials, are also beneficial to our Board of Directors. Incumben t Director – Term Expiring 2015 Scott R. Silverman: Mr. Silverman, age 50, has served as the Company’s chief executive officer and chairman of its Board of Directors since July 2013. Previously, Mr. Silverman served as the chairman of the Board of Directors of PositiveID Corporation from November 2008 until December 2011, and as chief executive officer from August 2009 until August 2011. He previously served as chief executive officer of PositiveID Corporation, then known as VeriChip Corporation, from December 2006 through July 2008, as chairman of its Board of Directors from March 2003 through July 2008, and as a member of its Board of Directors from February 2002 through July 2008. Mr. Silverman served as the chairman of Steel Vault Corporation from January 2006 until November 2009. He also served as a member of the Board of Directors of Gulfstream International Group, Inc. from September to October, 2010. Mr. Silverman served as chief executive officer and chairman of the Board of Directors of the Company from March 2003 to December 2006, and chairman ofDestron Fearing Corporation (then known as Digital Angel Corporation) a then majority-owned subsidiary of the Company from March 2003 to July 2007. Mr. Silverman is an attorney licensed to practice in New Jersey and Pennsylvania. Mr. Silverman was selected to serve as a director on our Board of Directors because of his specific experience and proven expertise in our industry, his past and continuing contributions to the Company, his general business expertise and his experience in leading publicly-held companies. Incumben t Directors – Term Expiring 2016 Barry M. Edelstein: Mr.Edelstein, age 51, has served as a director of the Company since July 2013. Mr. Edelsteinserved as managing partner of Structured Growth Capital, Inc., a boutique investment banking firm, since January 2009. Mr. Edelstein served as acting president and chief executive officer of Destron Fearing Corporation, a majority-owned subsidiary of ours (then known as Digital Angel Corporation) from August 2007 until December 2007, and he served on Destron Fearing Corporation’s Board of Directors from June 2005 to December 2007. Mr. Edelstein has served as the chairman of ScentSational Technologies, LLC since 2002. Mr. Edelstein served as President of GlobalCom Telecommunications, LLC which he co-founded in 1992 and which was acquired in 1997 by Comcast Corporation (NASDAQ:CMCSK), where he then served as a divisional vice president until 2002. Mr. Edelstein has a bachelor’s degree in business administration from Drexel University and received his law degree from Widener University School of Law. Mr. Edelstein served as a member of the Board of Directors of PositiveID Corporation from January 2008 to June 2013. Mr. Edelstein was nominated to the Board of Directors due to his past experience as president, interim chief executive officer and director of Destron Fearing Corporation, his past business experience and his knowledge of our industry. Daniel E. Penni: Mr.Penni, age 67, has served as a director since March1995 and as chairman of our Board of Directors from July 3, 2007 to July 7, 2013. From May 3, 2013 to July 7, 2013, he served as our interim chief executive officer and president. Mr. Penni also served as our interim chief executive officer and president from January 31, 2012 to August 23, 2012. From September 1988 until December 2005, Mr. Penni was employed by Arthur J. Gallagher & Co. (NYSE:AJG), an insurance brokerage and risk management services firm, where he served in several positions, including his final position as area executive vice president. He has worked in various sales and administrative roles in the insurance business since 1969. He also served on the board of trustees of the Massachusetts College of Pharmacy and Health Sciences in Boston from 1989 through June 2006 and served as the chair of finance, the corporate treasurer and the chair of the audit committee at various times during his service period. Mr. Penni graduated with a bachelor of science degree in 1969 from the School of Management at Boston College. Mr. Penni was a member of the Board of Directors of VeriChip Corporation, n/k/a PositiveID Corporation (which was a former subsidiary of ours) from June 2004 until January 2008. Mr. Penni was selected to serve as a director on our Board of Directors because of his specific experience and proven expertise in our industry, his past and continuing contributions to the Company, and his general expertise and perspective on our business. 6 CORPORATE GOVERNANC E AND COMMITTEES Director Independence Our Board of Directors has determined that four of our five current directors—Messrs.Edelstein, Penni, Siegel and Wooden—are independent under the 505(a)(2) Marketplace Rules, which the Company has elected to follow although its securities are not listed on the Nasdaq Capital Market. For transactions, relationships or arrangements that were considered by our Board of Directors in determining whether each director was independent, please see the section “Certain Relationships and Related Transactions, and Director Independence — Director and Officer Roles and Relationships with Our Subsidiaries.” Board Leadership Structure The Board believes that one of its key responsibilities is to evaluate and implement a leadership structure that is efficient and that allows for appropriate oversight by the Board of Directors. The current leadership structure includes Mr. Silverman as Chairman and chief executive officer, Mr. Edelstein as Chairman of the Audit Committee, and Mr. Wooden as Chairman of the Compensation Committee. After consideration, the Board believes the current leadership structure is appropriate under current circumstances. Specifically, the structure works for the size of the Company,promotes the ability to rapidly respond to business issues, and promotes good communication among a very small management team. At this point, the Company has not named an independent lead director for the reasons expressed above. Board Meetings and Committees Our Board of Directors held 13meetings during 2013 and acted by unanimous written consent in lieu of a meeting 7times, as permitted by the applicable state law. While the Company does not have an attendance policy, during 2013 all directors attended 75% or more of the meetings of the Board of Directors and committees to which they were assigned. We have a standing Audit and Governance Committee, Compensation Committee and Nominating Committee of our Board of Directors, each of which is more fully described below. Each has a written charter approved by our Board. Audit and Governance Committee Our Board of Directors established an Audit and Governance Committee in accordance with Section 3(a)(58)(A) of the Securities and Exchange Act. Our Audit and Governance Committee is comprised of two members of the Board of Directors:Mr. Edelsteinand Mr. Wooden. All of the committee members are independent as defined in Rule5605(a)(2) of the Nasdaq Marketplace Rules and as defined by the Sarbanes-Oxley Act of 2002. Our Board of Directors has determined that our Audit and Governance Committee members are financially literate and that we have one audit committee financial expert as defined in the applicable SEC rules: Mr.Edelstein, who serves as the chairman of the committee. The Audit and Governance Committee assists our Board of Directors in its oversight of: ● our accounting, financial reporting processes, audits and the integrity of our financial statements; ● our independent auditor’s qualifications, independence and performance; ● our compliance with legal and regulatory requirements; ● our internal accounting and financial controls; and ● our audited financial statements and reports, and the discussion of the statements and reports with management, including any significant adjustments, management judgments and estimates, new accounting policies and disagreements with management. 7 The Audit and Governance Committee has the sole and direct responsibility for appointing, evaluating and retaining our independent registered public accounting firm and for overseeing their work. All audit and non-audit services to be provided to us by our independent auditors must be approved in advance by our Audit and Governance Committee, other than de minimis non-audit services that may instead be approved in accordance with applicable rules of the SEC. The committee held five meetings during 2013. A copy of the Audit and Governance Committee charter is attached to this proxy statement as Annex A. Compensation Committee Our Compensation Committee consists of Messrs. Edelstein, Wooden and Ambassador Siegel, who are all independent as defined in Rule 5605(a)(2) of the Nasdaq Marketplace Rules and as defined by the Sarbanes-Oxley Act of 2002. Mr. Wooden is chairman of the committee. The committee administers the 1999 Flexible Stock Plan, the 2003 Flexible Stock Plan, the 1999 Employees Stock Purchase Plan, the Amended and Restated Digital Angel Corporation Transition Stock Option Plan, the 2013 Stock Incentive Plan and the 2014 Stock Incentive Plan, including the review and grant of awards to officers and other employees under such plans, and recommends the adoption of new plans. The committee also reviews and approves various other compensation policies and matters and reviews and approves salaries, bonuses and other matters relating to our officers. The committee reviews all senior corporate employees after the end of each fiscal year to determine compensation for the subsequent year. Particular attention is paid to each employee’s contributions to our current and future success, as well as their salary level in comparison to the market value of personnel with similar skills and responsibilities. The committee also looks at accomplishments which are above and beyond management’s normal expectations for their positions. The committee did not hold any meetings or act by unanimous written consent during 2013. A copy of the Compensation Committee charter is attached to this proxy statement as Annex B. Our Compensation Committee assists our Board of Directors in the discharge of its responsibilities relating to compensation of our executive officers. Specific responsibilities of our Compensation Committee include: ● reviewing and recommending to our board approval of the compensation, benefits, corporate goals and objectives of our chief executive officer and our other executive officers; ● evaluating the performance of our executive officers; and ● administering our employee benefit plans and making recommendations to our Board of Directors regarding these matters. Our Compensation Committee has the authority to delegate any of its responsibilities to one or more subcommittees as the committee may from time to time deem appropriate and may ask members of management, employees, outside counsel, or others whose advice and counsel are relevant to the issues then being considered by the Compensation Committee to attend any meetings and to provide such pertinent information as the Compensation Committee may request. We expect that the Compensation Committee will continue to solicit input from our chief executive officer with respect to compensation decisions affecting other members of our senior management. Our Compensation Committee has not engaged compensation consultants to determine or recommend the amount or form of executive and director compensation. Nominating Committee Our Nominating Committee considers and nominates candidates for election to our Board of Directors. The committee consists of Mr. Wooden, who serves as its chairman and Mr. Edelstein, both of whom are independent members of our Board of Directors. The committee did not meet during 2013. A copy of the Nominating Committee charter is attached to this proxy statement as Annex C. Qualifications of Candidates for Election to the Board Our Board of Directors takes a critical role in guiding our strategic direction, and it oversees the management of the Company. When candidates for our Board of Directors are considered, they are evaluated based upon various criteria. Director candidates for our Board of Directors are considered for vacant seats if they (i)are independent in accordance with applicable law or any stock exchange listing standards, which we elect to follow, (ii) demonstrate high ethical standards, professionalism, and integrity in their personal and professional dealings, (iii)are willing to commit themselves to their duties as members of our Board of Directors and its various committees and to their responsibilities to us, (iv)possess the appropriate knowledge and understanding of fundamental financial statements, (v)have substantial relevant business, technological or government experience, (vi)provide a diverse set of skills, backgrounds and experiences in order to provide varying perspectives, (vii)have no identified conflicts of interest with us, (viii)have not been convicted in a criminal proceeding other than traffic violations during the five years before the date of selection, and (ix)are willing to comply with our code of ethics. We retain the right to modify these minimum qualifications from time to time. Exceptional candidates who do not meet all of these criteria may still be considered. 8 Process for Identifying and Evaluating Candidates for Election to the Board The role of the Nominating Committee of our Board of Directors is to review the qualifications and backgrounds of any candidates for our Board of Directors, its current members, as well as the overall composition of the board. Prior to the formation of the Nominating Committee, our entire board evaluated candidates based upon the qualifications outlined above. In the case of any director candidates, the questions of independence and financial expertise are important to determine what roles the candidate can perform, and the Nominating Committee will consider whether the candidate meets the applicable independence standards and the level of the candidate’s financial expertise. Any new candidates will be interviewed, and the Nominating Committee will approve the final nominations. Our Chairman of the Board, acting on behalf of the Nominating Committee, will extend the formal invitation to the selected candidates. Stockholder Nominations Stockholders may nominate director candidates for consideration by the Nominating Committee by writing to our Secretary, who will forward the nomination to the Chairman of the Nominating Committee. The submission must provide the candidate’s name, biographical data and qualifications, including five-year employment history with employer names and a description of the employer’s business; whether such individual can read and understand fundamental financial statements; other board memberships (if any); and such other information as is reasonably available and sufficient to enable the Nominating Committee to evaluate the minimum qualifications stated above under the section of this proxy statement entitled “Qualifications of Candidates for Election to the Board.” The submission must be accompanied by a written consent of the individual to stand for election if nominated by the Nominating Committee and to serve if elected by the stockholders. If a stockholder nominee is eligible, and if the nomination is proper, the Nominating Committee then will deliberate and make a decision as to whether the candidate will be appointed and subsequently submitted to our stockholders for a vote. The Nominating Committee will not change the manner in which it evaluates candidates, including the applicable minimum criteria set forth above, on the basis of whether the candidate was recommended by a stockholder. Stockholder Communications Our Board of Directors believes that it is important for us to have a process whereby our stockholders may send communications to our Board. Accordingly, stockholders who wish to communicate with our Board of Directors or a particular director may do so by sending a letter to Allison Tomek, Secretary, at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445. The mailing envelope must contain a clear notation indicating that the enclosed letter is a “Stockholder-Board Communication” or “Stockholder-Director Communication.” All such letters must identify the author as a stockholder and clearly state whether the intended recipients are all members of our Board of Directors or only certain specified individual directors. Ms.Tomek copies all such letters and circulates them to the appropriate director or Board. Code of Conduct and Corporate Ethics General Policy Statement Our Board of Directors has approved, and we have adopted, a Code of Conduct and Corporate Ethics General Policy Statement (the “Code of Conduct”), which applies to all of our directors, officers and employees. Our Board of Directors has also approved, and we have adopted, a Code of Ethics for Senior Financial Officers (the “Code for SFO”) which applies to our chief executive officer, president and chief financial officer and principal accounting officer. The Code of Conduct and the Code for SFO are available, without charge, upon written request to VeriTeQ Corporation, Attention: Allison Tomek, Secretary, 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445. The Audit and Governance Committee of our Board of Directors is responsible for overseeing the Code of Conduct and the Code for SFO. Our Audit and Governance Committee must approve any waivers of the Code of Conduct, and our Board of Directors must approve any waivers of the Code for SFO. 9 Section16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires that our executive officers and directors and persons who own 10% or more of our common stock tofile reports of ownership and changes in ownership with the SEC and furnish us with copies of all such reports. Based solely on a review of copies of such forms and written representations from our directors and executive officers, we believe that for the fiscal year of 2013, all of our directors and executive officers were in compliance with the reporting requirements of Section 16(a). To our knowledge, based solely on our records, during the year ended December 31, 2013, SNC Holdings Corp, a more than 10% beneficial owner during 2013, did not file a Form 3 to report the amount of derivative securities receivable upon conversionof a promissory note issued by VAC, andwhichbecame convertible into shares of the Company’s common stock in connection with the VeriTeQ Transaction. 2013 Director Compensation Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Scott R. Silverman(1) $ — $ — $ — $ — S $ — $ — Barry M. Edelstein(2) — Michael E. Krawitz(3) — Shawn Wooden(4) — Daniel E. Penni(5) — Dennis G. Rawan(6) — Joseph J. Grillo(7) — L. Michael Haller(1) — Mr. Silverman and Mr. Haller did not receive any compensation as directors. See section “Executive Compensation” for details regarding their compensation as executive officers for 2013. Mr. Haller resigned from the company effective May 3, 2013. Mr. Edelstein did not receive an option award during 2013. He held options to purchase 40,500 shares of our common stock as of December 31, 2013, 38,167 of which resulted from the VeriTeQ Transaction and the remainder resulted from his prior service with one of the Company’s former subsidiaries. Mr. Edelstein was appointed a director on July 8, 2013. Mr. Krawitz did not receive an option award during 2013. He held options to purchase 76,334 shares of our common stock as of December 31, 2013, which resulted from the VeriTeQ Transaction. Mr. Krawitz was appointed a director on July 8, 2013. He was appointed our chief legal and financial officer effective January 31, 2014. He resigned from our Board of Directors in June 2014. Mr. Wooden did not receive an option award during 2013 He held options to purchase 38,167 shares of our common stock as of December 31, 2013, which resulted from the VeriTeQ Transaction. Mr. Wooden was appointed a director on July 8, 2013. Mr. Penni did not receive an option award during 2013. He held options to purchase 5,156 shares of our common stock as of December 31, 2013. Mr. Penni served as the chairman of our Board of Directors from January 1 to July 7, 2013. Mr. Rawan did not receive an option award during 2013. He held options to purchase 4,583 shares of our common stock as of December 31, 2013. Mr. Rawan resigned as a director effective July 7, 2013. Mr. Grillo did not receive an option award during 2013. He held options to purchase 13,604shares of our common stock as of December 31, 2013. Mr. Grillo resigned as a director effective July 7, 2013. Prior to July 8, 2013, the Compensation Committee of our Board of Directors determined that the annual compensation for independent directors for 2013 was as follows: (i) $7,200 per quarter for board service, (ii) an additional $3,600 and $1,800 per quarter for service as the Audit and Governance Committee Chairman and the Compensation Committee Chairman, respectively, (iii) an additional $900 per quarter for service as a member of the Audit and Governance Committee and the Compensation Committee, and (iv) $17,550 per quarter for service as the Chairman of our Board of Directors. Effective July 8, 2013, the Compensation Committee of our Board of Directors revised the annual compensation for directors as follows: No fees were paid for the period July 8 to September 30, 2013. Beginning October 1, 2013, the fees are as follows: (i) $5,000 per quarter for board service; and (ii) an additional $1,500 per quarter for service as Chairman of a board committee. Reasonable out of pocket travel expenses are reimbursed when incurred. Directors who are not also executive officers are not eligible to participate in any of our other benefit plans. Mr. Penni who served as our interim chief executive and president officer from May 3, 2013 to July 7, 2013 did not participate in any of our other benefit plans, nor was he being compensated for serving as our president and interim chief executive officer, but he was being compensated for his services as Chairman of our Board of Directors. 10 None of our directors exercised options during the year ended December 31, 2013. On January 25, 2013, 42 shares of restricted stock vested for Messrs. Penni and Rawan each. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Since January 1, 2012, there has not been, and there is not currently proposed, any transaction or series of similar transactions in which the amount involved exceeded or will exceed the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years and in which any related person, including any director, executive officer, holder of more than 5% of our capital stock during such period, or entities affiliated with them, had a material interest, other than as described in the transactions set forth below. Related Party Transactions Agreements with PSID We entered into a shared services agreement, or the SSA, with PositiveID Corporation, or PSID, on January 11, 2012, pursuant to which PSID agreed to provide certain services, including administrative, rent, accounting, business development and marketing, to us in exchange for $30,000 per month. The SSA has also included working capital advances from time to time. The term of the SSA commenced on January 23, 2012. The first payment for such services was not payable until we received gross proceeds of a financing of at least $500,000. On June 25, 2012, the level of resources provided under the SSA was reduced and the agreement was amended, pursuant to which all amounts owed to PSID under the SSA as of May 31, 2012 were converted into approximately 2.3 million shares of VAC’s common stock valued at $0.2 million. In addition, effective June 1, 2012, the monthly charge for the shared services under the SSA was reduced from $30,000 to $12,000. On August 28, 2012, the SSA was further amended to align with the level of services being provided, pursuant to which, effective September 1, 2012, the monthly charge for the shared services under the SSA was reduced from $12,000 to $5,000. On April 22, 2013, we and PSID entered into a non-binding letter agreement in which PSID agreed to provide up to an additional $60,000 of support during April and May 2013. On July 8, 2013, we entered into a letter agreement with PSID, or the July Letter Agreement, to amend certain terms of several agreements between PSID and us. The July Letter Agreement amended certain terms of the SSA entered into between PSID and VAC on January 11, 2012, as amended, the APA entered into between VAC and PSID on August 28, 2012, as amended, and the PSID Note dated January 11, 2012, in favor of PSID in the principal amount of $200,000. The Company assumed the obligations under the PSID Note in connection with the Exchange Agreement as of the date of the July Letter Agreement. On November 8, 2013, we entered into a Letter Agreement, or the November Letter Agreement, with PSID which further amended the terms of the several agreements between PSID and us. The July Letter Agreement, as modified by the November Letter Agreement, provides for: (i) At closing of a capital raise with cumulative gross proceeds of at least $3.0 million, $100,000 of the balance owed under the SSA shall be due within two business days after funding. Within thirty and sixty days after the initial $100,000 payment, we shall pay $50,000 each (total of an additional $100,000) and the balance of the outstanding amount shall be paid by 90 days after the initial $100,000 is paid. In the event any of the balance is unpaid at March 31, 2014, interest on the outstanding balance accrues at 10% per annum. If the initial $100,000 payment is made by March 31, 2014, no interest shall accrue so long as we comply with the payment schedule required. (ii) The elimination of minimum royalties payable to PSID under the APA in their entirety. In the event that royalty payments under the APA based on our attainment of certain sales levels are not at least $800,000 for the calendar year 2014, then we shall grant PSID Corporation a non-exclusive, perpetual, non-transferrable, world-wide, fully paid license to said patents. 11 (iii) An amendment to the PSID Note, with a principal and interest balance of $228,000 on September 30, 2013, to provide that no interest will accrue on the PSID Note from July 8, 2013 to September 30, 2013 and to include a conversion feature under which the PSID Note may be repaid, at our option, in Company’s common stock in lieu of cash. (iv) Company will grant PSID a warrant to purchase 300,000 shares of common stock at an exercise price of $2.84. The warrants will be exercisable for a period of five years. The terms and form of warrant will be the same as those granted to certain investors. In addition, pursuant to the terms of the July Letter Agreement, we issued approximately 16,666 shares of common stock on October 10, 2013 in connection with the repayment of the PSID Note, and we agreed to issue an additional 135,793 shares of common stock as soon as possible thereafter. These shares issued and to be issued by us to PSID will be issued in private placement in reliance upon the exemption from the registration requirements set forth in the Act provided for in Section 4(2) of the Securities Act, and Rule 506 of Regulation D promulgated by the SEC thereunder. In connection with a financing, which occurred on November 13, 2013, the PSID Note was assigned by PSID to certain investors. As of November 10, 2014, we have issued46,847 shares of the additional 135,793 shares of our common stock due as partial payment of the PSID Note to one of the investors. As of December 31, 2013 and 2012, we owed PSID $0.2 million and $0.1 million, respectively, for shared services and working capital advances. Warrants The exercise price of the warrant issued to PSID in connection with the July Letter Agreement, as more fully discussed above, was reset byits terms on May 30, 2014 as a result of a financing entered into by the Company on that date. The reset resulted in a decrease in the exercise price of the warrant to $0.20 per share from $2.84 per share and the number of warrant shares increased accordingly. In addition, in July 2014, the Company began entering into additional financings, which have variable price conversion features. Following the issuance of any security with a variable price conversion feature, PSID may substitute the variable price formula for the exercise price of its warrant. Moreover, the warrant provides that the holder of the warrant has the right to invest the same aggregate amount. Accordingly, whenever a lower price applies, a larger number of shares may be purchased. The exact number of shares that may be purchased varies depending on the stock price at the time of exercise, subject to adjustment under the cashless exercise formula. Based on the Company’s stock price on November 10, 2014, the number ofshares that PSID would have received if it had exercised its warrant on that date would have been 881,379,113 shares at an average exercise price of $0.00096 per share, subject to adjustment based on the cashless exercise provisions of the warrant. However, based on the terms of the warrant, the warrant shall not be exercised by the holder to the extent that after giving effect to such exercise the holder would beneficially own in excess of 4.99% of the Company's common stock. GlucoChip and Settlement Agreement On October 20, 2014, we entered into a GlucoChip and Settlement Agreement (the “GlucoChip Agreement”) with PSID, the purpose of which is to transfer the final element of PSID’s implantable microchip business to us, to provide for a period of financial support to us to develop that technology and to provide for settlement of the $222,115 owed by the Company to PSID under the SSA. The GlucoChip Agreement provides for the termination of a license agreement entered into between PSID and VAC on August 28, 2012, whereby, PSID had retained an exclusive license to the GlucoChip technology. Pursuant to the GlucoChip Agreement, PSID retains it right to any future royalties from the sale of GlucoChip or any other implantable bio sensor applications. Per the terms of the GlucoChip Agreement, the current outstanding amount of $222,115 pursuant to the SSA was settled by the Company issuing a convertible promissory note to PSID. The note bears interest at the rate of 10% per annum; is due and payable on October 20, 2016; and may be converted by PSID at any time after 190 days of October 20, 2014 into shares of the our common stock at a conversion price equal to a 40% discount of the average of the three lowest daily trading prices during the ten trading days prior to the time of conversion. As ofSeptember 30, 2013, PSID owned less than 10% of the Company’s common stock. Based on the ownership change and other factors, the Company no longer considers PSID to be an affiliate or related party. 12 Investment from VeriTeQ Corporation’s Director Following the Company’s approval of the Exchange Agreement in June 2013, the Company’s then interim chief executive officer and president and then chairman of the Company’s board, Daniel E. Penni, agreed to make a $25,000 equity investment in VAC. As a result of such investment in June 2013, Mr. Penni owned shares of VAC’s common stock, which were exchanged for 19,084 shares of the Company’s common stock. Mr. Penni continues to serve as a member of theCompany’s board. Notes Payable During 2012, 2013 and through April 10, 2014, TheCompany and VAC issued notes payable to certain directors, officers and a relative of a director as follows: On October 12, 2012, VAC entered into a promissory note with its president, Randolph Geissler, and his business partner in the amount of $125,000. The note bore interest at 10% per annum and was convertible into VAC’s common stock. In connection with the note, Mr. Geissler and his partner received warrants to acquire shares of VAC’s common stock. The note was fully converted on June 1, 2013. As an inducement to conversion, additional warrants to acquire VAC’s common stock were granted. All of the warrants issued in connection with the note have been converted into warrants to acquire 79,514 shares of theCompany’s common stock at an exercise price of $1.57 per share. On December 31, 2012, VAC entered into a promissory note with its director, Barry Edelstein, in the amount of $50,000. The note bore interest at 10% per annum and was convertible into VAC’s common stock. In connection with the note, Mr. Edelstein received warrants to acquire shares of VAC’s common stock. The note was fully converted on June 1, 2013. As an inducement to conversion, additional warrants to acquire VAC’s common stock were granted. All of the warrants issued in connection with the note have been converted into warrants to acquire 28,624 shares of Company’s common stock at an exercise price of $1.57 per share. On December 31, 2012, VAC entered into a promissory note with a relative of its director, Barry Edelstein, in the amount of $100,000. The note bore interest at 10% per annum and was convertible into VAC’s common stock. In connection with the note, Mr. Edelstein’s relative received warrants to acquire shares of VAC’s common stock. The note was fully converted on June 1, 2013. As an inducement to the conversion, additional warrants to acquire VAC’s common stock were granted. All of the warrants issued in connection with the note have been converted into warrants to acquire 57,250 shares of Company’s common stock at an exercise price of $1.57 per share. On April 10, 2013, VAC entered into a promissory note with Mr. Geissler and his business partner in the amount of $50,000. The note bore interest at 10% per annum, was due on demand and was repaid on November 15, 2013. In connection with the note, Mr. Geissler and his partner received warrants to acquire shares of VAC’s common stock. The warrants were converted into warrants to acquire 95,416 shares of Company’s common stock at an exercise price of $1.31 per share. On October 11, 2013, VAC entered into a promissory note with its chief executive, Scott Silverman, in the principal amount of $80,000. The note bears interest at 5% per annum and the principal and interest was due on demand. On November 15, 2013, we made a partial repayment of $50,000, on February 5, 2014 we made a partial repayment of $25,000 and in April 2014 we paid the remaining principal balance of $5,000.Mr. Silverman forgave the interest on the note. On October 29, 2013, the Company entered into a 5% promissory note with Mr. Silverman in the principal amount of $30,000. Principal and accrued interest was due on demand. In April 2014, we made a partial repayment of $3,500 and in July 2014 we paid the remaining principal balance of $26,500. Mr. Silverman forgave the interest on the note. On January 8, 2014, the Company entered into a promissory note with Michael Krawitz, who at the time was a member of the Company’s board of directors and who is currently serving as the Company’s chief legal and financial officer. The principal amount of the note is $60,000. The note bears interest at 5% per annum and the principal and interest is due on demand. On January 15, 2014, the Company entered into a promissory note with Mr. Geissler in the principal amount of $40,000. The note bears interest at 5% per annum and the principal and interest is due on demand. 13 On January 15, 2014, the Company entered into a promissory note with Mr. Silverman in the principal amount of $60,000. The note bears interest at 5% per annum and the principal and interest is due on demand. In July, 2014, $11,500 of the note was repaid, in August 2014 an additional $18,800 of the note was repaid and as of November 18, 2014 the remaining principal balance of the note was repaid in full. Mr. Silverman forgave the interest on the note. On March 4, 2014, the Company entered into a promissory note with its director, Daniel Penni, in the principal amount of $25,000. The note bears interest at 5% per annum and is due on demand. On April 16, 2014, the Company entered into a promissory note with its director, Ned Siegel, in the principal amount of $30,000. (Mr. Siegel was not a director at the time the note was issued.) The note bears interest at 9% per annum and is due April 16, 2015. Effective May 30, 2014, the note became convertible into shares of common stock at a price of $0.35 per share On May 1, 2014, the Company entered into a promissory note with its director, Ned Siegel, in the principal amount of $20,000. (Mr. Siegel was not a director at the time the note was issued.) The note bears interest at the rate of 9% per annum and is due May 1, 2015. Effective May 30, 2014, the note became convertible into shares of common stock at a price of $0.35 per share. The note was issued with warrants to acquire 100,000 shares of the Company’s common stock with an exercise price of $0.35 per share. Agreements to Convert Officer Liabilities into Equity As more fully described in the foregoing discussion of the Company’s Series D Preferred Stock, effective October 31, 2014 the Company entered into agreements with Messrs. Silverman and Geissler whereby they agreed to convert amounts owed to them by the Company, aggregating approximately$1.8 million, into shares of the Company’s Series D Preferred Stock. Review, Approval or Ratification of Transactions with Related Parties Our audit committee’s charter requires review and approval of any proposed related party transaction, conflicts of interest and any other transaction for which independent review is necessary or desirable to achieve the highest standards of corporate governance. It is also our unwritten policy, which policy is not otherwise evidenced, for any related party transaction that involves more than a de minimis obligation, expense or payment, to obtain approval by our Board of Directors prior to our entering into any such transaction. In conformity with our various policies on related party transactions, the above transactions discussed in this “Certain Relationships and Related Transactions” section had been reviewed and approved by our Board of Directors. EXECUTIVE OFFICERS Our executive officers, their ages and business experience, as of November 10, 2014, are set forth below: Name Age Position Scott R. Silverman 50 Chief Executive Officer Randolph K. Geissler 54 President Michael E. Krawitz 45 Chief Legal and Financial Officer Marc S. Gelberg 49 Chief Accounting Officer and Vice President of Financial Reporting Scott R. Silverman A summary of Mr. Silverman’s experience is set forth above in connection with his status as a director. Randolph K. Geissler Mr. Geissler, age 54, is currently the Company’s president. He also is currently the chief executive officer of Geissler Corporation. Mr. Geissler previously served as the chief executive officer of Geissler Technologies from 2004 to 2008 and as chief executive officer of Destron Fearing Corporation (then known as Digital Angel Corporation) from 1993 to 2003. Mr. Geissler specializes in managing companies and technologies focused on RFID, and he is the developer of the implantable microtransponder for animal identification. Michael E. Krawitz Mr. Krawitz, age 45, was appointed ourchief legal and financial officer effective January 31, 2014. He served as a member of our Board of Directors from July 2013 to June 2014. Mr. Krawitz served as chief executive officer of PEAR, LLC, a provider of renewable energy and financing for renewable energy projects, fromFebruary 2011 to January 31, 2014. From July 2010 until February 2011, he served as chief executive officer of Florida Sunshine Investments I, Inc. He previously served as the chief executiveofficer and president of the Company from December 2006 to December 2007, executive vice president from March 2003 until December 2006, and as a member of the Company’s Board of Directors from July 2007 until December 2007. Mr. Krawitz servedas a member on the Board of Directors of Steel Vault Corporation from July 23, 2008 until November 11, 2009 and has served on the Board of Directors of PositiveID Corporation since November 2008. He practiced law at Fried, Frank, Harris, Shriver & Jacobson in New York from 1994 to 1999.Mr. Krawitz earned a bachelor of arts degree from Cornell University in 1991 and a juris doctorate from Harvard Law School in 1994. 14 Marc S. Gelberg Mr. Gelberg, age 49, was appointed ourchief accounting officer and vice president of financial reporting effective October 30, 2014. Mr. Gelberg was previously corporate controller of Fusion Telecommunications International, Inc., a provider of unified communications and cloud services, since April of 2011, assuming the additional responsibilities of vice president of finance and senior vice president of finance in November of 2012 and March of 2014, respectively.From November of 2010 through March of 2011, Mr. Gelberg served as an SEC Reporting consultant for China Direct Industries, Inc., primarily serving its client companies.From February of 2008 through September 2010, Mr. Gelberg was vice president, corporate controller for Cross Match Technologies, Inc. and fromJuly of 2006through February of 2008 he was vice president of accounting and financial reporting for ION Media Networks, Inc. Mr. Gelberg holds a Bachelor’s Degree in Economics from the State University of New York at Albany, and received his certified public accounting certification from the State of New York in 1994. There are no family relationships among our executive officers or directors. EXECUTIVE COMPENSATION The following table sets forth information regarding compensation earned in or with respect to our fiscal year 2012 and 2013 by: ● each person who served as our chief executive officer in 2013; ● each person who served as our chief financial officer in 2013; and ● our other most highly compensated executive officer (our president) who was serving at December 31, 2013. We had no other executive officers during any part of 2013. We refer to these officers collectively as our named executive officers. Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards(6) Option Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Scott R. Silverman (1) $ $ $ — $ $ — $ 54,731 $ Chief Executive Officer — — — Randolph K. Geissler(2) $ — $ — $ President — Daniel E. Penni (3) $ — $ — $ — $ — $ — $ — $ — Former Interim Chief — Executive Officer and President Lorraine M. Breece (4) $ $ $ — $ — $ — $ $ Former Chief Financial Officer — — 4,077 L. Michael Haller (5) $ $ — $ — $ — $ 18,646 $ Former Chief — — — Executive Officer and President 15 Mr. Silverman was hired as our chief executive officer on July 8, 2013 in connection with the Exchange Agreement. The Exchange Agreement was treated as a reverse acquisition and, accordingly, we have included Mr. Silverman’s compensation in the table above for the twelve months ended December 31, 2013 and 2012. Mr. Silverman founded our subsidiary, VAC, in December 2011. From January 1, 2013 to July 7, 2013, the portion of Mr. Silverman’s salary, bonus and option award earned by himwas $171,875, $171,875 and $537,007, respectively. A portion of the 2013 Other Compensation was also earned by Mr. Silverman prior to the Exchange Agreement as noted in footnote8 below. Mr. Geissler was hired as our president on July 8, 2013 in connection with the Exchange Agreement. The Exchange Agreement was treated as a reverse acquisition and, accordingly, we have included Mr. Geissler’s compensation in the table above for the twelve months ended December 31, 2013 and for the period September 1 to December 31, 2012. Mr. Geissler was hired by our subsidiary, VAC, effective September 1, 2012. From January 1, 2013 to July 7, 2013, the portion of Mr. Geissler’s salary, bonus and option award earned by him was $104,167, $104,167 and $537,007, respectively. Mr. Penni was interim chief executive officer and president from January 31, 2012 to August 23, 2012 and from May 3, 2013 to July 7, 2013. Mr. Penni was also chairman of the Board of Directors during 2012 and from January 1, 2013 to July 7, 2013, and earned $45,935 of director fees for 2013, and $81,000 of director fees in 2012. In addition, Mr. Penni received 3,333 stock options in September 2012 for his services as a director. The option award was valued at $6,695 on thedate of grant. These director fees and option award are not included in the compensation table above as the fees and options were awarded to Mr. Penni in his capacity as a member of our Board of Directors. Mr. Penni did not receive any compensation for his service as our interim chief executive officer and president during 2012 or 2013. Mr. Penni continues to serve as a member of our Board of Directors. Ms. Breece served as our chief financial officer from August 1, 2011 to January 30, 2014. Effective January 31, 2014, Mr. Krawitz was appointed our chief legal and financial officer.Ms. Breece’s resigned from the Company effective August 8, 2014. Mr. Haller was appointed as chief executive officer effective August 23, 2012, and resigned as chief executive officer effective May 3, 2013. Mr. Geissler was granted 858,747 shares of restricted stock on January 1, 2013 under the terms of his employment agreement. The amount of compensation reflects the aggregate grant date fair value of the award computed in accordance with FASB ASC Topic 718. Messrs. Silverman and Geissler were each granted 381,655 stock options during 2013. The amount of compensation reflects the aggregate grant date fair value of the awards computed in accordance with FASB ASC Topic 718. Amount represents payments made for Mr. Silverman in 2013 in connection with Mr. Silverman’s employment agreement as follows: $37,500 for reimbursement of unallocable expenses, $5,000 for medical expense reimbursement, $3,587 for disability insurance, $1,238 for life insurance, $5,936 for personal use of a company car, and $1,470 for cellular telephone and internet service. As discussed in footnote 1 above, the following amounts were earned by Mr. Silverman during the period January 1 to July 7, 2013: $22,500 for reimbursement of unallocable expenses, $619 for life insurance, $1,716 for personal use of a company car, and $1,208 for cellular telephone and internet service. Amount represents payments made for Mr. Silverman in 2012 as follows: $45,000 for reimbursement of unallocable expenses, $309 for life insurance, $1,098 for personal use of a company car, and $1,188 for cellular telephone and internet service. Amount represents $2,629 for Ms. Breece’s cellular telephone and internet services paid for during 2013. Amount represents $4,077 for Ms. Breece’s cellular telephone and internet services paid for during 2012. Amount represents $10,000 of severance paid to Mr. Haller under the terms of an amendment to his employment agreement, which is more fully discussed below under section titled “Executive Employment Arrangements with Former Named Executive Officers.” During 2013, Mr. Haller was also paid $7,951 for accrued vacation hours and $695 for cellular telephone and internet services. Amount represents $427 for Mr. Haller’s cellular telephone and internet services paid for during 2012. 16 Narrative Disclosure to Summary Compensation Table and Additional Narrative Disclosure Executive Employment Arrangements Our 2013 and 2012 Incentive and Recognition Policies We did not establish an incentive and recognition plan for our named executive officers for 2013 and 2012. Potential Payments Upon Termination or Change in Control We had entered into employment agreements with certain of our former named executive officers that required us to make payments upon termination or a change in control of the Company. These arrangements are discussed below in the section “Executive Employment Arrangements with Former Named Executive Officers.” We have entered into employment agreements with Messrs. Silverman,Geissler and Krawitz. Previously, Messrs. Silverman and Geissler had employment agreements with VAC. Scott R. Silverman Employment Agreements Effective January 1, 2012, Mr. Scott R. Silverman entered into the Employment and Non-Compete Agreement, or the 2012 Employment Agreement, with VAC. The 2012 Employment Agreement terminated five years from the effective date. The 2012 Employment Agreement provided for an annual base salary in 2012 of $300,000 with minimum annual increases of 10% of the base salary and an annual bonus equal to the annual base salary then in effect. Mr. Silverman was also entitled to an annual non-allocable expense payment of $45,000 each year and other fringe benefits. If Mr. Silverman’s employment was terminated prior to the expiration of the term of the 2012 Employment Agreement, Mr. Silverman was to receive (i) all earned but unpaid salary and bonuses; (ii) the greater of the base salary from the date of termination through December 31, 2016 or two times the base salary; and (iii) the average bonus paid by us to Mr. Silverman for the last three full calendar years (or such lesser time period if the 2012 Employment Agreement was terminated less than three years from the effective date), plus certain fringe benefits required to be paid by us. In addition, the 2012 Employment Agreement contained a change of control provision that provided for the payment of five times the then current base salary and five times the average bonus paid to Mr. Silverman for the three full calendar years immediately prior to the change of control, as defined in the 2012 Employment Agreement. Any outstanding stock options and restricted stock held by Mr. Silverman as of the date of his termination or a change of control became vested and exercisable as of such date, and remained exercisable during the remaining life of the option. Mr. Silverman’s 2012 Employment Agreement was terminated effective July 8, 2013 at which time Mr. Silverman entered into a new employment agreement effective with the closing of Exchange Agreement, which was amended and restated on November 14, 2013, or the Silverman Employment Agreement, appointing Mr. Silverman as our chairman and chief executive officer, effective as of July 8, 2013 until December 31, 2016. Under the Silverman Employment Agreement, Mr. Silverman will receive a base salary of $330,000, which base salary will be reviewed annually and is subject to a minimum increase of 5% per calendar year during each year of the term. Accordingly, Mr. Silverman’s base salary was increased to $346,500 beginning January 1, 2014. During the term, Mr. Silverman will be eligible to receive an annual bonus, based on performance metrics and goals as determined annually by the Board of Directors, with the amount of such bonus to be determined based upon the annual objectives determined by the Compensation Committee of the Board of Directors, but in no event to be less than 100% of earned base salary for the applicable year. The bonus shall be paid in cash or, if Mr. Silverman and the Company agree at the time, using shares of the Company’s common stock, at a valuation equal to fair market value. On January 30, 2014, the Compensation Committee of the Board of Directors authorized a discretionary bonus in the amount of $100,000 to be paid to Mr. Silverman. This discretionary bonus is in addition to Mr. Silverman’s minimum bonus for 2013 under the terms of his employment agreement. The discretionary bonushas beenaccrued, andwill be paid in cash after the Compensation Committee determines we have adequate working capital to make such payments, or, if we are permitted to do so without triggering a reset provision on any outstanding warrants andMr. Silverman soelects, in shares of our common stock, in which case the amount of the bonus would be increased by 25%. 17 Under the Silverman Employment Agreement, the Company agreed to satisfy certain currently unpaid contractual obligations under the 2012 Employment Agreement aggregating $912,116, or the Silverman Contractual Obligations, if Company receives gross proceeds of an aggregate of $3,000,000 in cash in any capital investment or capital raise or series of capital investments or capital raises. The Silverman Contractual Obligations shall be payable as follows: (i) one-third (1/3) in cash and (ii) two-thirds (2/3) in shares of restricted Company common stock, based on the closing price of the Company’s common stock on the closing date of the investment. On October 31, 2014, the Silverman Contractual Obligations, among other amounts owed to Mr. Silverman, were settled with shares of the Company’s Series D Preferred Stock. If Mr. Silverman’s employment is terminated prior to the expiration of the term, certain payments become due. In the event Mr. Silverman is terminated with cause or he terminates for any reason other than good reason, Mr. Silverman is entitled to receive (i) earned or accrued but unpaid, base salary, through the date of termination, (ii) any bonus earned or accrued and vested, but unpaid, (iii) the economic value of the employee’s accrued, but unused, vacation time, and (iv) any unreimbursed business expenses incurred by the employee (collectively, the “Accrued Obligations”). In the event Mr. Silverman is terminated without cause or he terminates for good reason, or upon his death, Mr. Silverman is entitled to receive the Accrued Obligations and a termination payment equal to his base salary from the date of termination through December 31, 2016, (or two years whichever is longer) plus bonus for such period, with such bonus being determined based upon the time remaining between the date of termination and December 31, 2016 (or two years, whichever is longer) and with the rate of bonus to be based upon the average annual bonus paid by the Company to Mr. Silverman over the last three (3) full calendar years (or if the Agreement is terminated before Mr. Silverman has been employed by the Company for three (3) full calendar years, for purposes of calculating the average Annual Bonus, the Company will use 100% of Mr. Silverman’s base salary as the annual bonus) plus certain benefits as set forth in the Silverman Employment Agreement. In addition, the Silverman Employment Agreement contains a change of control provision that provides for the payment of 299% of Mr. Silverman’s base salary plus 299% of the average annual bonus paid over the last three (3) full calendar years (or 60% of base salary if the Silverman Employment Agreement is terminated before Mr. Silverman has been employed for three (3) full years). Any outstanding stock options and unvested restricted stock held by Mr. Silverman as of the date of termination (other than for cause or by Mr. Silverman without good reason) or a change of control shall become vested and exercisable as of such date, and remain exercisable during the life of the option. In the event Mr. Silverman is terminated for cause or terminates without good reason, any unvested options and restricted stock awards shall terminate and all vested options shall remain exercisable for a period of ninety (90) days. The Silverman Employment Agreement also contains non-compete and confidentiality provisions, which are effective from the date of employment through eighteen months from the date the Silverman Employment Agreement is terminated. However the non-compete provisions are not applicable if the employee is terminated not-for-cause of if the employee terminates for good reason as those terms are defined in the agreement. Randolph Geissler Employment Agreements On January 2, 2013, VAC entered into an employment agreement with our president, Mr. Randolph Geissler with an effective date of September 1, 2012, or the Geissler 2012 Agreement. The Geissler 2012 Agreement called for an annual base salary of $200,000 and discretionary annual and incentive bonuses. The term of the Geissler 2012 Agreement was two years from the effective date and could be extended by mutual consent of the parties. The Geissler 2012 Agreement also provided for the issuance on January 2, 2013 of 4.5 million restricted shares of our common stock, which vested the earlier of January 2, 2015 or a change of control of VAC. Payments of compensation under the Geissler 2012 Agreement commenced within 30 days of VAC receiving a capital investment from any third party in excess of $5.0 million, the first payment of which was to be retroactive to September 1, 2012 and included any and all sums due and owing to Mr. Geissler at that time. Upon termination of the Geissler 2012 Agreement by Mr. Geissler or us, Mr. Geissler was entitled to receive any earned but unpaid salary and bonuses and all outstanding stock options and restricted stock was to be forfeited. Upon termination of the agreement by us without cause, Mr. Geissler was also entitled to receive certain fringe benefits through December 2014. Upon a change of control as defined in the agreement, Mr. Geissler was entitled to receive any earned but unpaid salary and bonuses and any outstanding stock options and restricted stock was to vest and the stock options were to remain exercisable through the life of the option. The Geissler 2012 Agreement was terminated effective July 8, 2013 at which time Mr. Geissler entered into a new employment agreement effective with the closing of Exchange Agreement, which was amended and restated on November 14, 2013, the (“Geissler Employment Agreement”) appointing Mr. Geissler as president of Company, effective as of July 8, 2013. The Geissler Employment Agreement is for a term of two (2) years and is renewable for additional one (1) year periods upon mutual agreement. Under the Geissler Employment Agreement, Mr. Geissler will receive a base salary of $200,000, which base salary will be reviewed annually and is subject to a minimum increase of 5% per annum each calendar year. Accordingly, Mr. Geissler’s salary was increased to $210,000 beginning January 1, 2014. Mr. Geissler is eligible to receive an annual bonus, based on performance metrics and goals as determined annually by the Board of Directors, with the amount of such bonus to be determined based upon the annual objectives determined by the Compensation committee of the Board of Directors, but in no event to be less than 100% of earned base salary for the applicable year. The bonus shall be paid in cash or, if Mr. Geissler and the Company agree at the time, using shares of the Company’s common stock, at a valuation equal to fair market value. On January 30, 2014, the Compensation Committee of the Board of Directors authorized a discretionary bonus in the amount of $75,000 to be paid to Mr. Geissler. This discretionary bonus is in addition to Mr. Geissler’s minimum bonus for 2013 under the terms of his employment agreement. The discretionary bonushas beenbe accrued, and will be paid in cash after the Compensation Committee determines we have adequate working capital to make such payments, or, if we are permitted to do so without triggering a reset provision on any outstanding warrants and Mr. Geissler so elects, in shares of our common stock, in which case the amount of the bonus would be increased by 25%. 18 Mr. Geissler is also entitled to the following: (i) the Company shall, at its option, either lease for Mr. Geissler an automobile, or reimburse Mr. Geissler for the lease or financing payments incurred by Mr. Geissler on his automobile, the amount of such reimbursement to be reasonably comparable to 75% of the current cost on the automobile then being provided to the Company’s chief executive officer. The Company shall reimburse car-related expenses; (ii) the Company shall, at its option, either provide to Mr. Geissler disability insurance that provides standard disability coverage and terms, in an amount of at least equal to $15,000 per month until age 65, or reimburse Mr. Geissler for the premium payments incurred by him for disability insurance coverage for himself, the amount of such reimbursement to be reasonably comparable to the current cost of his disability insurance; (iii) the Company shall provide comprehensive health insurance as it provides to other executives and employees; (iv) reimbursement for expenses related to business attire in an amount not to exceed $950 per month; and (v) if the Company elects to secure a key man life insurance policy on the life of Mr. Geissler, it will provide a split-dollar policy. Under the Geissler Employment Agreement, the Company agreed to satisfy certain currently unpaid contractual obligations under Mr. Geissler’s January 2, 2013 employment agreement of $166,666, or the Geissler Contractual Obligations, if the Company receives gross proceeds of an aggregate of $3,000,000 in cash in any capital investment or capital raise or series of capital investments or capital raises. The Geissler Contractual Obligations shall be payable as follows: (i) one-third (1/3) in cash and (ii) two-thirds (2/3) in shares of restricted Company common stock, based on the closing price of a share of the Company’s common stock on the closing date of the investment. On October 31, 2014, the Geissler Contractual Obligations, among other amounts owed to Mr. Geissler, were settled in shares of the Company’s Series D Preferred Stock. If Mr. Geissler’s employment is terminated for cause or he terminates for any reason other than good reason, Mr. Geissler is entitled to receive the Accrued Obligations. In the event Mr. Geissler is terminated without cause or he terminates for good reason or termination upon his death, Mr. Geissler is entitled to receive the Accrued Obligations and a termination payment equal to one times his base salary plus the previous year’s bonus, but no less than one times his base salary. In the event that Mr. Geissler is terminated as a result of a change in control, Mr. Geissler is entitled to receive the Accrued Obligations and a termination payment equal to two times his base salary, plus the previous year’s bonus, but no less than two times his base salary. Any termination payment shall be payable to Mr. Geissler in cash, or if Mr. Geissler agrees, in shares of the Company’s common stock valued at market value. Any outstanding stock options and unvested restricted stock held by Mr. Geissler as of the date of termination (other than for cause or by Mr. Geissler without good reason) or a change of control shall become vested and exercisable as of such date, and remain exercisable during the life of the option. In the event Mr. Geissler is terminated for cause or terminates without good reason, any unvested options and restricted stock awards shall terminate and all vested options shall remain exercisable for a period of ninety (90) days. The Geissler Employment Agreement also contains non-compete and confidentiality provisions, which are effective from the date of employment through one year from the date the Geissler Employment Agreement is terminated. However the non-compete provisions are not applicable if the employee is terminated not-for-cause of if the employee terminates for good reason as those terms are defined in the agreement. Michael E. Krawitz Employment Agreement Effective January 31, 2014, we entered into an employment agreement with Michael Krawitz to serve as our Chief Legal and Financial Officer, or the Krawitz Employment Agreement. The Krawitz Employment Agreement is for an initial term of two (2) years and is renewable for additional one (1) year terms upon mutual agreement of the parties. Under the Krawitz Employment Agreement, Mr. Krawitz will receive a base salary of $210,000, which base salary will be reviewed annually by the Compensation Committee and is subject to a minimum increase of 5% per annum, with the first increase to be effective on January 1, 2015. Mr. Krawitz is also entitled to (i) disability insurance or reimbursement of disability insurance in an amount at least equal to $15,000 per month until age 65; (ii) health insurance; (iii) an automobile or reimbursement of lease or financing payments incurred, the amount of such reimbursement to be reasonably comparable to 75% of the current cost of the automobile being provided to our Chief Executive Officer; and (iv) life insurance. During the term of the Krawitz Employment Agreement, Mr. Krawitz is eligible to receive an annual bonus based on performance metrics and goals as determined annually by the Company’s Board of Directors, with the amount of such bonus to be determined based upon annual objectives determined by the Compensation Committee of the Board of Directors, but in no event will be less than 100% of Mr. Krawitz’s earned base salary for the applicable year. 19 If Mr. Krawitz’s employment is terminated prior to the expiration of the term, certain payments become due. In the event Mr. Krawitz is terminated with cause or he terminates for any reason other than good reason, Mr. Krawitz is entitled to receive (i) earned or accrued but unpaid, base salary, through the date of termination, (ii) any bonus earned or accrued and vested, but unpaid, (iii) the economic value of the employee’s accrued, but unused, vacation time, and (iv) any unreimbursed business expenses incurred by the employee, collectively, the Krawitz Accrued Obligations. In the event Mr. Krawitz is terminated without cause or he terminates for good reason, Mr. Krawitz is entitled to receive the Krawitz Accrued Obligations and a termination payment equal to his base salary plus the previous year’s bonus (but no less than one times his base salary). In the event that Mr. Krawitzis terminated as a result of a change in control, Mr. Krawitz is entitled to receive any Krawitz Accrued Obligations and a termination payment equal to two times his base salary, plus the previous year’s bonus, but no less than two times his base salary. Any outstanding stock options and unvested restricted stock held by Mr. Krawitz as of the date of termination (other than for cause or by Mr. Krawitz without good reason) or a change of control shall become vested and exercisable as of such date, and remain exercisable during the life of the option. In the event Mr. Krawitz is terminated for cause or terminates without good reason, any unvested options and restricted stock awards shall terminate and all vested options shall remain exercisable for a period of ninety (90) days. The Krawitz Employment Agreement also contains non-compete provisions, which are effective from the date of employment through one year from the date the Krawitz Employment Agreement is terminated. However the non-compete provisions are not applicable if the employee is terminated not-for-cause of if the employee terminates for good reason as those terms are defined in the agreement. Executive Employment Arrangements with Former Named Executive Officers We had not entered into any employment agreements, termination or change in control arrangements with Mr. Penni. We entered into a letter agreement with Ms. Breece in August 2011, under which we agreed to pay Ms. Breece an annual salary of $140,000. Per the letter agreement, we were required to give Ms. Breece a ninety-day termination payment if we terminated her employment with us. Ms. Breece resigned from employment with the Company effective August 8, 2014. On January 30, 2014, the Compensation Committee of the Board of Directors authorized a 2013 discretionary bonus in the amount of $50,000 to be paid to Ms. Breece. The discretionary bonus has been accrued, and will be paid in cash after the Compensation Committee determines we have adequate working capital to make such payments, or, if we are permitted to do so without triggering a reset provision on any outstanding warrants and the applicable employee so elects, in shares of our common stock, in which case the amount of the bonus would be increased by 25%. A discussion of an employment agreement with our former named executive officer, Mr. Haller, follows: L. Michael Haller On August 23, 2012, the Board of Directors selected and approved L. Michael Haller to be our chief executive officer, president and a director. In connection with Mr. Haller’s appointment, we entered into the Original Employment Agreement, which provided that Mr. Haller would receive a base salary of $150,000. The Original Employment Agreement also provided that, if we terminated Mr. Haller’s employment without cause or Mr. Haller terminated his employment for good reason, Mr. Haller would receive a severance payment equal to the sum of one times his base salary. In addition, on August 27, 2012, Mr. Haller was granted stock options to purchase 333,333 shares of our common stock, with an exercise price of $1.50 per share, of which 66,666 vested on August 27, 2012 and were granted as a signing bonus. The remaining 266,667 options were performance-based and would vest upon achievement of specified targets. The stock options, which were granted outside of the company’s stock option plans as an inducement to employment, had an expiration date of August 26, 2022. Unvested stock options held by Mr. Haller would become fully vested and exercisable on a pro-rata basis to the extent that Mr. Haller had achieved some or all of the applicable incentive targets as outlined for each unvested Tranche upon any termination of employment by us without cause, or by Mr. Haller for good reason or due to Mr. Haller’s disability or death, which occurred at least six months after the effective date of the Original Employment Agreement and would remain exercisable for a period of sixty (60) days following any such termination (subject to earlier expiration of the original option term). Upon any termination of employment by us for cause, by Mr. Haller for any reason other than good reason, or Mr. Haller terminated his employment for any reason, all unvested options terminated immediately. 20 In the event of a change in control, as defined in the agreement, all unvested stock options would immediately accelerate and become vested. The Original Employment Agreement also contained non-compete and confidentiality provisions, and also included a commitment to nominate and support Mr. Haller and one additional person named by Mr. Haller for election to the Board of Directors, subject to stockholder election. Effective May 3, 2013, we entered into the Amendment to Employment Agreement with Mr. Haller, which amended and terminated the Original Employment Agreement. Under the terms of the Amended Employment Agreement: (i) Mr. Haller resigned as the Company’s Chief Executive Officer, President and director upon the closing of the sale of the Company’s mobile game application business on May 3, 2013, (ii) the Company paid Mr. Haller all accrued but unpaid obligations due under the Original Employment Agreement plus a cash lump sum of $10,000 in lieu of any severance or similar payments that might have been required under the Original Employment Agreement, (iii) the Company waived the non-compete and non-solicitation provisions contained in the Original Employment Agreement, and (iv) both parties mutually agreed to release each other from any other claims that they may have against each other. The Amended Employment Agreement further stated that Mr. Haller’s stock option to purchase 66,666 shares of the Company’s common stock at $1.50 per share, which vested on August 27, 2012, may be exercised for a period of sixty (60) days following the effective date of the Amended Employment Agreement. Mr. Haller did not exercise these options and, accordingly, they expired on July 2, 2013. In addition, Mr. Haller’s stock options to purchase up to 266,667 shares, which were not vested as of the date of the Amended Employment Agreement, were forfeited as of such date. Outstanding Equi ty Awards as of December 31, 2013 The following table provides information as of December 31, 2013 regarding unexercised stock options and restricted stock awards granted to each of our named executive officers by us. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options Exercisable Number of Securities Underlying Unexercised Options Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unearned Options Option Exercise Price Option Expiration Date Number of S hares or Units of Stock That Have Not Vested Market Value of Shares of Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Units or Other Rights That Have Not Vested Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Scott R. Silverman $ 01/25/2014 $ 02/18/2014 $ 02/25/2015 $ 03/07/2015 $ 06/14/2016 $ 03/16/2020 $ 12/09/2021 $ 02/07/2018 Randolph Geissler $ 03/16/2020 $ 02/07/2018 $ Lorraine M. Breece (3) $ 08/15/2017 15 $ 06/20/2018 15 $ 06/20/2018 21 $ 06/20/2018 $ 12/12/2018 $ 09/09/2022 Daniel E. Penni — — $ 07/02/2015 — — $ 06/20/2018 42 — — $ 06/20/2018 — — $ 12/12/2018 — — $ 10/01/2019 — — $ 09/09/2022 L. Michael Haller(4) — — — $ — — Stock options vested on January 1, 2014 Restricted stock vests on January 1, 2015 Ms. Breece resigned as an employee of the Company effective August 8, 2014. Mr. Haller resigned as president, chief executive officer and director of the Company effective May 3, 2013. 21 2013 Option Exercises and Stock Vested None of our named executive officers exercised options during the year ended December 31, 2013. On January 25, 2013, 42 shares of restricted stock vested for Mr. Penni. Pension Benefits None of our named executive officers are covered by a pension plan or other similar benefit plan that provides for payments or other benefits at, following, or in connection with retirement. Nonqualified Deferred Compensation None of our named executive officers are covered by a defined contribution or other plan that provides for the deferral of compensation on a basis that is not tax-qualified. Stock Option and Other Compensation Plans Outstanding as of December 31, 2013 Stock Options and Other Awards Granted under the 1999 Flexible Stock Plan, the 2003 Flexible Stock Plan and the Amended and Restated Digital Angel Corporation Transition Stock Option Plan. The 1999 Flexible Stock Plan, the 2003 Flexible Stock Plan and the Amended and Restated Digital Angel Corporation Transition Stock Option Plan, or the Digital Angel Plan, are long-term plans designed to link rewards with stockholder value over time. Stock options are granted to aid in the retention of employees and to align the interests of employees with stockholders. The value of the stock options to an employee increases as the price of our stock increases above the fair market value on the grant date, and the employee must remain in our employ for the period required for the stock option to be exercisable, thus providing an incentive to remain in our employ. The 2003 Flexible Stock Plan and the Amended and Restated Digital Angel Corporation Transition Stock Option Plan are also designed to encourage ownership of our common stock by employees, directors and other individuals, and to promote and further our best interests by granting options and other stock awards. Under these plans, we may grant awards of our common stock in lieu of payments of cash compensation pursuant to the mutual agreement of the participant and us. During 2013, no options were granted to directors, employees and consultants, under these plans. 22 Stock Options Granted under the 1999 Employees Stock Purchase Plan. The 1999 Employees Stock Purchase Plan, which is intended to qualify as an “employee stock purchase plan” under Section 423 of the Internal Revenue Code, or Code, provides eligible employees with an opportunity to accumulate, through payroll deductions, funds to be used toward the purchase of our stock pursuant to options granted under the plan. Options granted in connection with an offering under the plan permit the option holder to purchase our stock at a price per share equal to 85% of the fair market value of the stock on (i) the date on which the option was granted (i.e., the first business day of the offering) and (ii) the date on which the option was exercised (i.e., the last business day of the offering), whichever is less. Section 423 of the Code also provides certain favorable tax consequences to the option holder, provided that the stock acquired under the plan is held for a specified minimum period of time. Under FAS 123R, which became effective for us on January 1, 2006, options granted under the plan may be compensatory. During 2013, we did not grant any options under the plan. Digital Angel Corporation 2013 Stock Incentive Plan On July 12, 2013, pursuant to the Exchange Agreement, a majority of our voting stockholders adopted resolutions by written consent approving the Digital Angel 2013 Stock Incentive Plan (the “2013 Plan”) under which employees, including officers and directors, and consultants may receive awards. The aggregate number of shares of the Company’s common stock that may be subject to awards under the 2013 Plan, subject to adjustment upon a change in capitalization, is 5.0 million shares. Such shares of common stock may be authorized, but unissued, or reacquired shares of common stock. Shares of common stock that were subject to2013 Planawards and that expire or become unexercisable without having been exercised in full become available for future awards under the 2013 Plan. Awards under the 2013 Plan include incentive stock options, nonqualified stock options, stock appreciation rights, restricted stock performance units, performance shares, cash awards and other stock based awards. The purposes of the 2013 Plan are to attract and retain the best available personnel for positions of substantial responsibility, to provide additional incentive to employees and consultants, to promote the success of the Company’s business and to link participants’ directly to stockholder interests through increased stock ownership. The 2013 Plan became effective on October 18, 2013. On October 18, 2013, the outstanding stock options under the three VAC’s stock plans were converted into options to acquire 2.6 million shares of the Company’s common stock under the 2013 Plan and VAC’s three former stock plans were terminated. No additional options were granted under the 2013 Stock Plan during 2013. Securities Authorized for Issuance Under Equity Compensation Plans During 2013, we converted 13.4 million stock options, which were previously granted under VAC’s stock plans, into options to acquire 2.6 million shares of the Company’s common stock under the terms of the Exchange Agreement. The following table presents information regarding options and rights outstanding under our compensation plans as of December 31, 2013: Equity Compensation Plan Information Plan Category (1) (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted- average exercise price per share of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders (3) Total (1) A narrative description of the material terms of our equity compensation plans is set forth in Note 7 to our audited consolidated financial statements included in our 2013 Annual Report. (2)Includes 1,215 shares available for future issuance under our 1999 Employees Stock Purchase Plan. (3) We have made grants outside of our equity plans and have outstanding options exercisable for shares of our common stock. These options were granted as an inducement for employment or for the rendering of consulting services. 23 PROPOSAL 2 APPROVAL AND ADOPTION OF AN AMENDMENT TO OUR AMENEDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF THE COMPANY’S COMMON STOCK FROM Our Amended and Restated Certificate of Incorporation provides that the total number of shares of common stock that we have the authority to issue is 500 million shares. Our Board of Directors adopted a resolution recommending that the stockholders approve and adopt an amendment to our Amended and Restated Certificate of Incorporation to increase the number of authorized shares of our common stock from 500 million shares to 10 billion shares. The large number of authorized shares is desirable for two reasons: (1) It is common in financing transactions for investors to insist on a share reserve, which are shares set aside that will not be issued to others and may be issued, but not necessarily will be issued, pursuant to the terms of the convertible instrument and warrants. Such reserves are often far in excess of the number of shares that could be converted/exercised at current stock prices. The Company has been requested for excess share reserves ranging from 25% to 400% of the hypothetical issuance as an additionalshare reserve. Such excess reserved shares are not necessarilyto be issued; they are a cushion in case the stock price falls. As such, the Company needs far more shares authorized than it expects to actually issue. The stock price, which as of the November 10, 2014 Record Date closed at a price per share of $0.003, is extremely low and has fallen considerably. We have no assurance that our stock price will improve and it may fall further. Consequently, the lower stock price has resulted in aconsiderably higher number of issuable shares for existing convertible debt and any similar financing that we expect to require in the futureand while the Company is hopeful that the price improves, it recognizes that to execute on its plan it will need to engage in equity-based or convertible financing transactions. At the current market price, the company would require the large number of authorized shares to be available for potential financing transactions.The terms of its recent financings have been consistent in that they have all been convertible debt, therefore requiring shares, and moreover requiring the enhanced reserve described above. Accordingly, we expect terms of any future financing transactions to have the same requirements. As of November 10, 2014, our capitalization was as follows: Shares of our common stock authorized for issuance 500,000,000 Shares of our common stock issued and outstanding Shares of our common stock issuable under terms of our Series D Preferred Stock at November 10, 2014 Shares of our common stock issuable upon the exercise of outstanding stock options having a weighted exercise price of $7.91 per share, under and outside of our stock plans Shares of our common stock issuable upon exercise of outstanding warrants having a variable exercise price of $0.00096 per share at November 10, 2014, subject to adjustment based on the cashless exercise provisions Shares of our common stock issuable upon exercise of outstanding warrants having fixed exercise prices ranging from $ 0.35 to $1.57 per share Shares of our common stock issuable upon conversion of outstanding convertible promissory notes with variable conversion prices ranging from $0.00096 to $0.00120 at November 10, 2014 (if currently converted at the option of the holders) * Shares of our common stock issuable upon conversion of outstanding convertible promissory notes with fixed conversion prices of $0.35 per share (includes a promissory note with a fixed conversion price if the note is converted at the option of the Company) Shares of our common stock issuable under the terms of a promissory note (conversion shares are equal to 1/3 of our chief executive officer's beneficial holdings of common stock at November 10, 2014) Shortfall of shares available for issuance as of November 10, 2014 *Approximately 645,955,336 of the shares relate to convertible promissory notes that by their terms cannot be converted until dates beginning in January 2015. In addition, certain of the convertible promissory notes and outstanding common stock warrants contain restrictions on the amount of ownership percentages of the Company’s common stock, which we believe will further restrict the number of shares of our common stock issuable during the next several months. (1)Includes 881,379,113 warrants held by PSID as more fully discussed in “
